Order entered January 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01166-CV

                     GREGORY SCOTT CUNNINGHAM, Appellant

                                             V.

                                BOBBY ANGLIN, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-02454-B

                                         ORDER
       We DENY appellant’s January 8, 2014 motion requesting that the Court take judicial

notice of three documents filed in appellate cause number 05-12-00039-CV.


                                                    /s/   ADA BROWN
                                                          JUSTICE